DETAILED ACTION
This non-final Office action is responsive to Applicant’s amendment filed December 21, 2021. Claims 1, 17, and 19 have been amended. Claims 2-16, 18, and 20-32 are canceled. Claims 1, 17, and 19 are presented for examination. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed December 21, 2021 have been considered but they are not fully persuasive.
New and revised rejections under 35 U.S.C. §112, 1st and 2nd paragraphs, have been applied below to further explain the Examiner’s position regarding these rejections. The detailed explanations provided in these rejections address Applicant’s arguments regarding these rejections (found on pages 10-16 of Applicant’s response).
	Regarding the rejection under 35 U.S.C. § 101, Applicant submits that a human user cannot install software and “the human user cannot replace the processor for actually installing the software.” (Page 22 of Applicant’s response) As explained in the rejection under 35 U.S.C. § 112, 1st paragraph, below, Applicant’s Specification does not explain who or what performs the step of installing software or how it is performed. Taking the claim at face value, aside from a general recitation of the use of a processor of a computer system, a human user could be involved in the process of installing software. For example, a human user could load and execute the software. Additionally, as pointed out in the rejection, by providing computer software on a premises, this 
Applicant further submits that there are no mental processes or mathematical concepts recited in the claims (page 25 of Applicant’s response). The Examiner respectfully disagrees. The gathering of the information and the analysis and decision-making involved speak to details of a mental process (which is supported by the Patent Trial and Appeal Board decision dated March 3, 2020: pp. 5-6). Setting a requisite number of service components and a requisite number of service compositions, as set forth in the claims, are examples of mathematical concepts.
On page 26 of Applicant’s response, “Applicant asserts that installing computer software improves the functioning of a computer and thus integrates an abstract idea (if an abstract idea is actually recited in claims 1, 17 and 19) into a practical application.” The Examiner respectfully disagrees and the Examiner’s analysis is further supported by the Patent Trial and Appeal Board decision dated March 3, 2020 (pp. 6-10, 12). For example, the Patent Trial and Appeal Board decision dated March 3, 2020 explicitly stated: “We also find no indication in the Specification that the claimed invention effects a transformation or reduction of a particular article to a different state or thing. Nor do we find anything of record, short of attorney argument, that attributes any improvement in computer technology and/or functionality to the claimed invention or that otherwise indicates that the claimed invention integrates the abstract ideas into a ‘practical application,’ as that phrase is used in the revised Guidance. See Guidance, 84 Fed. Reg. at 55.” (Patent Trial and Appeal Board decision dated March 3, 2020: pp. 6-7).

Claim Objections
Claims 1, 17, and 19 are objected to because of the following informalities: In the next to last limitation of each of claims 1, 17, and 19, the phrase “consists of” is recited twice in a row (as “consists of consists of”), which seems to be a typographical error. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 17, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
Independent claims 1, 17, and 19 recite “implementing, by a processor of a computer system, a first process of a plurality of processes, said implementing the first process comprising implementing a first service of installing computer software on a premises.” Applicant’s original disclosure does not describe details of installation as a process. Instead, installing computer hardware and computer software may be part of the identified service components to provide to a customer. There are no details in the original disclosure about how installation occurs, including who or what performs installation or how actively implementing an installation process is affected based on the specific components installed. Paragraph 24 of Applicant’s Specification simply lists multiple service components including “delivering computer hardware to the premises; delivering computer software to the premises; installing the computer hardware on the premises; and the computer software on the premises.” There is no specific guidance and/or working example that describes how the installing occurs or who or what performs it. Paragraph 24 of the Specification is reproduced herein:
[0024] A service may comprise one or more service components. As an example, the service of providing computer facility on the premises of a customer may comprise the following service components: delivering computer hardware to the premises; delivering computer software to the premises; installing the computer hardware on the premises; and the computer software on the premises. The computer software may comprise an operating system, a relational database management system, a spreadsheet program, 

	Paragraph 33 of Applicant’s Specification refers to the delivery of service components; however, the delivery is a planned result of the analysis yielded by the graphs. Furthermore, “delivery” does not necessarily equate to “installation.” Paragraph 33 of the Specification is reproduced herein:
[0033] FIG. 3 is a second system model graph depicting one service composition (C4) adapted to deliver the three service components (S1, S2, S3) to the three business processes (B1, B2, B3) to implement the business needs graph of FIG. 1, in accordance with embodiments of the present invention. Service composition C4 consists of service component S1, S2, S3, as indicated by edges 41, 42, 43, respectively. FIG. 3 represents an extreme case in which all of the service components (S1, S2, S3) components are delivered together by one service compositions C4. Implementation of the second system model graph of FIG. 3 would not only satisfy the business needs graph of FIG. 1, but would also result in delivery of unneeded service components to business processes. For example, business process B3 would receive needed service component S3 as well as unneeded service components S1 and S2.

	Additionally, Applicant’s original disclosure describes a processor solely in the context of performing the underlying analysis of the invention, i.e., “for implementing a method of ascertaining an optimal group of service compositions for providing service components to business processes” (as seen in paragraph 114 of Applicant’s Specification, reproduced below). There is no mention in Applicant’s disclosure of a processor of a computer system itself implementing a process of installing.
[00114] FIG. 12 illustrates a computer system used for implementing a method of ascertaining an optimal group of service compositions for providing service components to business processes, in accordance with embodiments of the present invention. The computer system 90 comprises a processor 91, an input device 92 coupled to the processor 91, 


It is not clear how a processor of a computer system itself would implement installing. The original disclosure fails to explain how installation is actually implemented. For example, the original disclosure does not explain who or what implements a service of installing or how installing would occur as a process dependent on a defined relationship among service components, namely:
“wherein at least one service component of a plurality of service components is needed by the first process of the plurality of processes to implement the first service of installing the computer software, wherein the at least one service component of the S service components such that NS is at least 2,
wherein the first service of installing the computer software on the premises uses a subset of a plurality of service compositions to implement the first service of installing the computer software,
wherein at least one service composition of the subset of the plurality of service compositions comprises the at least two different service components of the plurality of service components, and wherein the plurality of service compositions consists of NC service compositions such that NC is at least 2,
wherein the service components are dynamically changing over time, wherein a system constraint is that a maximum value of NC is a number of unique combinations of the dynamically changing service components and is a function of NS, and wherein the subset of the NC service compositions satisfies the system constraint.”

The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 17, and 19 recite “implementing, by a processor of a computer system, a first process of a plurality of processes, said implementing the first process comprising implementing a first service of installing computer software on a premises.” Each of the independent claims then recites various “wherein” clauses without any clear tie to a performed step or programmed functionality, namely:
“wherein at least one service component of a plurality of service components is needed by the first process of the plurality of processes to implement the first service of installing the computer software, wherein the at least one service component of the plurality of service components pertains to the computer software, wherein the at least S service components such that NS is at least 2,
wherein the first service of installing the computer software on the premises uses a subset of a plurality of service compositions to implement the first service of installing the computer software,
wherein at least one service composition of the subset of the plurality of service compositions comprises the at least two different service components of the plurality of service components, and wherein the plurality of service compositions consists of NC service compositions such that NC is at least 2,
wherein the service components are dynamically changing over time, wherein a system constraint is that a maximum value of NC is a number of unique combinations of the dynamically changing service components and is a function of NS, and wherein the subset of the NC service compositions satisfies the system constraint.”
	“Implementing, by a processor of a computer system, a first process of a plurality of processes, said implementing the first process comprising implementing a first 
	Furthermore, the fact that “the service components are dynamically changing over time” (in the last limitation of each independent claim) does not affect the sole recited limiting step/programmed functionality of each claim; therefore, it is not clear how the details of this “wherein” clause affect the sole recited step/programmed function in the claims, namely implementing the service of installing computer software on a 
It is not clear if or how all of the claimed “wherein” clauses are meant to limit the sole step/programmed functionality of the claims as a whole, thereby rendering the claims vague and indefinite.
Regarding the limitation “wherein the at least one service component of the plurality of service components pertains to the computer software; wherein the at least one service component of the plurality of service components is independently needed by the first processes of the plurality of processes to implement the first service of installing the computer software, wherein at least two different service components of the at least one service component are needed by the first process of the plurality of processes to implement the first service of installing the computer software, and wherein one or more service components of the plurality of service components are not needed by the first process to implement the first service of installing the computer software, and wherein the plurality of service components consists of NS service components such that NS is at least 2” (recited in claims 1, 17, and 19), there is no antecedent basis for “the first processes.” 
Additionally confusing (regarding the same limitation) is that the first limitation of each claim implements a first service of installing computer software on a premises, yet the claims further recite “wherein one or more service components of the plurality of service components are not needed by the first process to implement the first service of installing the computer software.” This is a negative limitation and it is not clear what the implied positive metes and bounds of this limitation would be. For example, if one or 
	Appropriate correction is required.	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 17, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claimed invention is directed to “determining an optimal group of service compositions for providing service components to business processes” (Spec: ¶ 1) without significantly more.
Step
Analysis
1: Statutory Category?
Yes – Process (claim 1), Article of Manufacture (claim 17), Apparatus (claim 19)
2A – Prong 1: Judicial Exception Recited?
Yes – As best understood by the Examiner (especially in light of the rejections under 35 U.S.C. § 112, 2nd paragraph), in summary, the claims are directed to implementing a service of installing software comprising a subset of service components. Aside from the installing (discussed below), the claims set forth relationships among the service components, service compositions, and processes, which imply decision-making to determine which service components and/or service compositions to install. Additionally, aside from the general application of a processor and a computer system, a human user could be instructed to install software, which is an example of organizing human activity. Even if the claims were amended to impart positively recited steps/functionality in the “wherein” clauses, the independent claims would simply provide extra factors to consider and/or instructions for installation to a human user for consideration (i.e., mental process, organizing human activity). These details exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion), organizing human activity, and mathematical concepts. The gathering of 

No – The process claims include the additional elements of a processor and a computer system. The article of manufacture claims include the additional elements of a computer readable storage device not being a transitory signal and computer readable program code. The apparatus claim includes a computer system, processor, and a computer readable memory device. The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment.  The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s). Simply implementing the abstract idea(s) on a general purpose processor is not a practical application of the abstract idea(s); Applicant’s specification discloses that the invention may be implemented using general purpose processing elements and other generic components (Spec: ¶¶ 114-115 – “any configuration of hardware and software, as would be known to a person of ordinary skill in the art, may be utilized for the purposes stated supra in conjunction with the particular computer system 90 of FIG. 12” (¶ 115)). This analysis is further supported by the Patent Trial and Appeal Board decision dated March 3, 2020 (pp. 6-10, 12). For example, the Patent Trial and Appeal Board decision dated March 3, 2020 explicitly stated: “We also find no indication in the Specification that the claimed invention effects a transformation or reduction of a particular article to a different state or thing. Nor do we find anything of record, short of attorney argument, that attributes any improvement in computer technology and/or functionality to the claimed invention or that otherwise indicates that the claimed invention integrates the abstract ideas into a ‘practical application,’ as that phrase is used in the revised Guidance. See Guidance, 84 Fed. Reg. at 55.” (Patent Trial and Appeal Board decision dated March 3, 2020: pp. 6-7).

As to the details about implementing the first business process and installing computer software on a premises, these steps/functions are performed at a high level of generality and they also amount to post-solution activity. The Patent Trial and Appeal Board decision dated March 3, 2020 agreed with this analysis (pp. 10-11). More specifically, the Patent Trial and Appeal Board decision dated March 3, 2020 explicitly stated: “It is true that claim 1 also recites ‘implementing the at least one service comprising installing computer hardware and computer software on a consumer’s premises.’ This recitation is in addition to the abstract idea and is considered when determining if the judicial exception recited in claim 1 is integrated into a practical application, and whether the claim recites significantly more than an abstract idea. The Examiner considers this language and finds that the installation of service components is performed at a high level of generality, e.g., hardware and software) at the premises of a customer have long been performed, these acts are prevalent in the art and they are conventional ways of providing hardware and software to a customer. (Ans. 15). We agree. These limitations do not reflect a patent-eligible application of the patent-ineligible abstract idea. To the contrary, we agree that these limitations are recited at a high-level of generality and comprise routine techniques and post-solution activity that does not impart a sufficient inventive concept to claim 1.” (Patent Trial and Appeal Board decision dated March 3, 2020: pp. 10-11).

The claims also generally receive, store, and/or output (e.g., display) data, which are examples of insignificant extra-solution activity.

No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s).  Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…
As to the details about implementing the first business process and installing computer software on a consumer’s premises, Official Notice is taken that this step/function was long-known and prevalent (i.e., well-understood, routine, and conventional) in the art prior to Applicant’s invention. The Patent Trial and Appeal Board decision dated March 3, 2020 agreed with this analysis (pp. 10-11). More specifically, the Patent Trial and Appeal Board decision dated March 3, 2020 explicitly stated: “It is true that claim 1 also recites ‘implementing the at least one service comprising installing computer hardware and computer software on a consumer’s premises.’ This recitation is in addition to the abstract idea and is considered when determining if the judicial exception recited in claim 1 is integrated into a practical application, and whether the claim recites significantly more than an abstract idea. The Examiner considers this language and finds that the installation of service components is performed at a high level of generality, and is performed in a conventional manner. The Examiner finds that delivering and installing computer components (e.g., hardware and software) at the premises of a customer have long been performed, these acts are prevalent in the art and they are conventional ways of providing hardware and software to a customer. (Ans. 



The following rejection reflects the Examiner’s best understand of the claimed invention in light of the numerous rejections under 35 U.S.C. § 112, 2nd paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 17, and 19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Welter et al. (US 6,631,411).
[Claim 1]	Welter discloses a method, said method comprising:
	implementing, by a processor of a computer system, a first process of a plurality of processes, said implementing the first process comprising implementing a first service of installing computer software on a premises (col. 19: 34-39 – “The first step of the implementation is to install the customer components in an operation 1077. This usually involves the software provider sending qualified personnel to the location or locations of the client to install the software and any required hardware. The software may also be downloaded through a network such as the Internet.” Various processes may be performed, as seen in col. 19:1 – col. 22:14).

[Claim 17]	Claim 17 recites limitations already addressed by the rejection of claim 1 above; therefore, the same rejection applies. Furthermore, Welter discloses use of a computer program product, comprising a computer readable storage device (not being a transitory signal) having a computer readable program code embodied therein, said computer readable program code containing instructions that when executed by a processor of a computer system, perform the recited function of implementing (col. 5: 28-62; col. 19: 28-47). The “wherein” clauses are not clearly tied into the article of manufacture; they do not present any positively recited functionality to limit the scope of the article of manufacture. Therefore, the “wherein” clauses do not serve to patentably distinguish the claimed invention over the prior art.
[Claim 19]	Claim 19 recites limitations already addressed by the rejection of claim 1 above; therefore, the same rejection applies. Furthermore, Welter discloses use of a computer system comprising a processor and a computer readable memory device coupled to the processor, said memory device containing instructions that when executed by the processor perform the recited function of implementing (col. 5: 28-62; col. 19: 28-47). The “wherein” clauses are not clearly tied into the apparatus; they do not present any positively recited functionality to limit the scope of the apparatus. Therefore, the “wherein” clauses do not serve to patentably distinguish the claimed invention over the prior art.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733.  The examiner can normally be reached on M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683